Citation Nr: 0803034	
Decision Date: 01/28/08    Archive Date: 02/04/08

DOCKET NO.  05-41 464	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an effective date earlier than February 
14, 2005, for the grant of service connection for diabetic 
peripheral neuropathy of the right lower extremity.

2.  Entitlement to an effective date earlier than February 
14, 2005, for the grant of service connection for diabetic 
peripheral neuropathy of the left lower extremity.


REPRESENTATION

Appellant represented by:	Missouri Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

J. Meawad, Associate Counsel




INTRODUCTION

The veteran served on active duty from July 1965 to May 1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, that granted service connected for 
diabetic peripheral neuropathy of the right and left lower 
extremities and assigned a 10 percent rating for each, 
effective February 14, 2005.  Currently the veteran resides 
within the jurisdiction of the Waco, Texas, RO.  


FINDINGS OF FACT

1.  The veteran's initial claim for service connection for 
diabetic peripheral neuropathy of the right and left lower 
extremities was filed at the RO on July 2004, more than one 
year after his separation from active service, and service 
connection for diabetic peripheral neuropathy of the right 
and left lower extremities subsequently was granted, 
effective February 14, 2005.

2.  The veteran was first diagnosed as having peripheral 
neuropathy of the right and left lower extremities in June 
2005.  


CONCLUSION OF LAW

The requirements for an effective date earlier than February 
14, 2005, for the award of service connection for diabetic 
peripheral neuropathy of the right and left lower extremities 
have not been met.  38 U.S.C.A.  §§ 5103, 5103A, 5107, 5110 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.400 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unless specifically provided otherwise, the effective date of 
an award based on an original claim shall be fixed in 
accordance with the facts found, but shall not be earlier 
than the date of receipt of application therefore.  38 
U.S.C.A. § 5110(b)(1).  The implementing regulation clarifies 
this to mean that the effective date for the grant of service 
connection based on an original claim, a claim reopened after 
final disallowance, or a claim for increase is either the day 
following separation from active service or the date 
entitlement arose if the claim is received within one year 
after separation from service; otherwise it will be the date 
of receipt of the claim or the date entitlement arose, 
whichever is the later.  38 C.F.R. § 3.400(b).

A claim is a formal or informal communication, in writing, 
requesting a determination of entitlement or evidencing a 
belief in entitlement, to a benefit.  38 C.F.R. § 3.1(p).

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by VA, 
from a claimant, his duly authorized representative, a Member 
of Congress, or some person acting as next friend of a 
claimant who is not sui juris, may be considered an informal 
claim.  Such an informal claim must identify the benefit 
sought.  Upon receipt of an informal claim, if a formal claim 
has not been filed, an application form will be forwarded to 
the claimant for execution.  If received within one year 
after the date it was sent to the claimant, it will be 
considered filed as of the date of receipt of the informal 
claim.  38 C.F.R. § 3.155; Norris v. West, 12 Vet. App. 413, 
421 (1999).

On July 2, 2004, the veteran filed an application for 
benefits for diabetes mellitus.  In August 2004, the RO sent 
a development letter stating that the veteran's claim for 
diabetes and any possible diabetic complications, which 
included diabetic neuropathy, was being developed.  In 
October 2004 and December 2004, the RO issued rating 
decisions that did not consider the issue of service 
connection for peripheral neuropathy.  In correspondence 
received at the RO on February 14, 2005, the veteran 
specifically requested that his claim for peripheral 
neuropathy be considered.  In a June 2005 rating decision, 
the RO granted service connection for diabetic peripheral 
neuropathy of the right and left lower extremities, effective 
February 14, 2005.  

Based on a review of the record, the Board finds that the 
initial claim for service connection for diabetic peripheral 
neuropathy of the right and left lower extremities was 
received on July 2, 2004, more than one year after his 
separation from active service in May 1967.  Where a claim 
has been filed more than one year after the date of 
separation from service, the effective date of service 
connection is the date of the receipt of the claim, or the 
date entitlement arose, whichever is later.  38 C.F.R. § 
3.400(b).  

The evidence of record shows that there was no diagnosis of 
peripheral neuropathy until June 2005.  Private treatment 
records from St. John's Clinic show that in October 2003, no 
abnormalities were noted for the lower extremities during a 
physical examination.  In an August 2004 statement from a 
physician at the VARO in St. Louis, the veteran was diagnosed 
as having diabetes mellitus with erectile dysfunction listed 
as a complication.  On the form specifically indicating 
whether the veteran had specific complications due to 
diabetes mellitus, the physician did not check the box for 
neurological complications.  During the November 2004 
genitourinary and hypertension examinations, physical 
examination revealed no edema in the veteran's extremities 
and muscle strength was good throughout all four extremities.  

The first competent medical evidence showing that the veteran 
had peripheral neuropathy was the June 2005 VA examination at 
which time the veteran was diagnosed as having peripheral 
neuropathy in both feet.  

The veteran contends that the effective date should be the 
date of his initial application in July 2004.  As stated 
above, the effective date of service connection is the date 
of the receipt of the claim, or the date entitlement arose, 
whichever is later.  Although the RO appears to have 
considered the correspondence from the veteran received on 
February 14, 2005, as the original claim for peripheral 
neuropathy, the Board finds that the original claim was in 
fact received on July 2, 2004.  The competent medical 
evidence shows that the veteran was first diagnosed as having 
peripheral neuropathy in June 2005.  Although the VA examiner 
listed that the date of onset was 2001, that date is 
unsupported by the examiner or the medical evidence of 
record.  Thus, the date of the VA examination in June 2005 is 
the date entitlement arose and considering the "facts 
found," is the earliest possible date in determining an 
effective date in the case for the grant of service 
connection.  Therefore, there is no legal entitlement to an 
earlier effective date than February 14, 2005.

As the preponderance of the evidence is against the claim for 
an earlier effective date of service connection for diabetic 
peripheral neuropathy of the right and left lower 
extremities, the benefit-of-the-doubt rule does not apply, 
and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).

Duty to notify and assist

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim.  38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).  

In this case, in August 2004 and February 2005 letters, VA 
provided notice to the veteran regarding what information and 
evidence was needed to substantiate the original claim for 
service connection, as well as what information and evidence 
must be submitted by the veteran, what information and 
evidence will be obtained by VA, and the need for the veteran 
to advise VA of or submit any further evidence in his 
possession that pertained to the claim.  

The notice was properly tailored to the application for 
service-connected benefits.  The RO awarded service 
connection for diabetic peripheral neuropathy of the right 
and left lower extremities in the June 2005 rating decision.  
Failure to comply with the notice requirement of the VCAA is 
not prejudicial to the veteran if, as here, based on the 
facts alleged, no entitlement exists.  See Valiao v. 
Principi, 17 Vet. App. 229, 232 (2003).  In addition, a 
veteran claiming entitlement to an earlier effective date is 
not prejudiced by failure to provide him a VCAA notice if, 
based on the facts of the case, entitlement to an earlier 
effective date is not shown as a matter of law.  See Nelson 
v. Principi, 18 Vet. App. 407, 410 (2004) (per curium).  

Given the foregoing, there is no issue as to whether VA has 
complied with its duty to notify the veteran of his duties to 
obtain evidence with regard to an earlier effective date, see 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), and the 
Board finds that there is no reasonable possibility that any 
further assistance would aid the appellant in substantiating 
this claim.  38 U.S.C. §§ 5102, 5103 and 5103A (West 2002); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Accordingly, 
it is not prejudicial for the Board to decide the matter 
without further development.  Bernard v. Brown, 4 Vet. App. 
384 (1993).

VA has obtained service medical records, assisted the veteran 
in obtaining evidence, afforded the veteran physical 
examinations, and obtained a medical opinion as to the 
etiology and severity of disabilities.  All known and 
available records relevant to the issues on appeal have been 
obtained and associated with the veteran's claims file; and 
the veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.


ORDER

Entitlement to an effective date earlier than February 14, 
2005, for the grant of service connection for diabetic 
peripheral neuropathy of the right and left lower extremities 
is denied.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


